Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 1 of 20 PagelD #:2952

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
GRUMPY CAT LIMITED, )
) Case No.: 20-cv-5999

Plaintiff, )

) Judge Virginia M. Kendall
Vv. )
)
THE INDIVIDUALS, CORPORATIONS, )
LIMITED LIABILITY COMPANIES, )
PARTNERSHIPS AND UNINCORPORATED )
ASSOCIATIONS IDENTIFIED )
ON SCHEDULE A HERETO, )
)
Defendants. )

PRELIMINARY INJUNCTION ORDER
THIS CAUSE being before the Court on GRUMPY CAT LIMITED’s Motion for a

Preliminary Injunction, and this Court having considered the evidence before it hereby GRANTS
Plaintiff's Motion for Entry of a Preliminary Injunction in its entirety against the Defendants
identified in Schedule A attached hereto (collectively, the “Defendants”).

THIS COURT HEREBY FINDS that it has personal jurisdiction over the Defendants
since the Defendants directly target their business activities toward consumers in the United
States, including Illinois. Specifically, Defendants are reaching out to do business with Illinois
residents by operating one or more commercial, interactive Internet Stores through which Illinois
residents can purchase products bearing infringing and/or counterfeit versions of Plaintiff's
GRUMPY CAT Trademarks (the “Counterfeit GRUMPY CAT Products”).

THIS COURT FURTHER FINDS that injunctive relief previously granted in the
Temporary Restraining Order (“TRO”) should remain in place through the pendency of this

litigation and that issuing this Preliminary Injunction is warranted under Federal Rule of Civil
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 2 of 20 PagelD #:2953

Procedure 65. Evidence submitted in support of this Motion and in support of Plaintiff's

previously granted Motion for a Temporary Restraining Order establishes that Plaintiff has a

likelihood of success on the merits; that no remedy at law exists; and that Plaintiff will suffer

irreparable harm if the injunction is not granted.

Specifically, Plaintiff has proved a prima facie case of trademark infringement because (1)
the GRUMPY CAT Trademarks are distinctive marks and registered with the U.S. Patent and
Trademark Office on the Principal Register as U.S. Trademark Registration Nos. 4,907,212,
5,516,378, 4,820,434, 4,417,549, 4,672,289, 5,073,528, 4,527,097, 4,930,286 and 4,907,213, (2)
Defendants are not licensed or authorized to use the GRUMPY CAT Trademarks, and (3)
Defendants’ use of the GRUMPY CAT Trademarks is causing a likelihood of confusion as to the
origin or sponsorship of Defendants’ products with GRUMPY CAT LIMITED. Furthermore,
Defendants’ continued and unauthorized use of the GRUMPY CAT Trademarks irreparably
harms Plaintiff through diminished goodwill and brand confidence, damage to Plaintiff's
reputation, loss of exclusivity, and loss of future sales. Monetary damages fail to address such
damage and, therefore, Plaintiff has an inadequate remedy at law. Moreover, the public interest
is served by entry of this Preliminary Injunction to dispel the public confusion created by
Defendants’ actions.

Accordingly, this Court orders that:

1. Defendants, their affiliates, officers, agents, servants, employees, attorneys, confederates,
and all persons acting for, with, by, through, under or in active concert with them be
enjoined and restrained from:

a. using Plaintiffs GRUMPY CAT Trademarks or any confusingly similar

reproductions, counterfeit copies or colorable imitations thereof in any manner
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 3 of 20 PagelD #:2954

in connection with the distribution, marketing, advertising, offering for sale, or
sale of any product that is not a genuine GRUMPY CAT product or is not
authorized by Plaintiff to be sold in connection with Plaintiffs GRUMPY CAT
Trademarks;

b. passing off, inducing, or enabling others to sell or pass off any product as a
genuine GRUMPY CAT product or any other product produced by Plaintiff,
that is not Plaintiffs or not produced under the authorization, contro] or
supervision of Plaintiff and approved by Plaintiff for sale under Plaintiff's
GRUMPY CAT Trademarks;

c. committing any acts calculated to cause consumers to believe that Defendants’
products are those sold under the authorization, control or supervision of
Plaintiff, or are sponsored by, approved by, or otherwise connected with
Plaintiff;

d. further infringing Plaintiffs GRUMPY CAT Trademarks and damaging
Plaintiffs goodwill;

e. otherwise competing unfairly with Plaintiff in any manner;

f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,
distributing, returning, or otherwise disposing of, in any manner, products or
inventory not manufactured by or for Plaintiff, nor authorized by Plaintiff to be
sold or offered for sale, and which bear Plaintiffs GRUMPY CAT Trademarks
or any confusingly similar reproductions, counterfeit copies or colorable

imitations thereof;
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 4 of 20 PagelD #:2955

g. using, linking to, transferring, selling, exercising control over, or otherwise
owning the Online Marketplace Accounts, the Defendant Domain Names, or
any other domain name or online marketplace account that is being used to sell
or is the means by which Defendants could continue to sell Counterfeit
GRUMPY CAT Products; and
h. operating and/or hosting websites at the Defendant Domain Names and any
other domain names registered or operated by Defendants that are involved
with the distribution, marketing, advertising, offering for sale, or sale of any
product bearing Plaintiffs GRUMPY CAT Trademarks or any confusingly
similar reproduction, counterfeit copy or colorable imitation thereof that is not
a genuine GRUMPY CAT Product or not authorized by Plaintiff to be sold in
connection with Plaintiffs GRUMPY CAT Trademarks.
Each Defendant, within fourteen (14) days after receiving notice of this Order, shall serve
upon Plaintiff a written report under oath providing: (a) their true name and physical
address, (b) all websites and online marketplace accounts on any platform that they own
and/or operate (c) their financial accounts, including all Aliexpress, Alipay, DHgate, eBay
and PayPal accounts, and (d) the steps taken by each Defendant to comply with paragraph
1, a through h, above.
The domain name registries for the Defendant Domain Names, including, but not limited
to, VeriSign, Inc., Neustar, Inc., Afilias Limited, CentralNic, Nominet, and the Public
Interest Registry, within five (5) business days of receipt of this Order or prior to expiration

of this Order, whichever date shall occur first, shall, at Plaintiff's choosing:
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 5 of 20 PagelD #:2956

a. unlock and change the registrar of record for the Defendant Domain Names
to a registrar of Plaintiff's selection until further ordered by this Court, and
the domain name registrars shall take any steps necessary to transfer the
Defendant Domain Names to a registrar of Plaintiff's selection until further
ordered by this Court; or

b. disable the Defendant Domain Names and make them inactive and
untransferable until further ordered by this Court.

Those in privity with Defendants and with actual notice of this Order, including any online
marketplaces such as iOffer and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and
any related Alibaba entities (collectively, "Alibaba"), social media platforms, Facebook,
YouTube, LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo,
web hosts for the Defendant Domain Names, and domain name registrars, shall within five
(5) business days of receipt of this Order:

a. disable and cease providing services for any accounts through which
Defendants engage in the sale of counterfeit and infringing goods using the
GRUMPY CAT Trademarks, including any accounts associated with the
Defendants listed on Schedule A;

b. disable and cease displaying any advertisements used by or associated with
Defendants in connection with the sale of counterfeit and infringing goods
using the GRUMPY CAT Trademarks; and

c. take all steps necessary to prevent links to the Defendant Domain Names

identified in Schedule A from displaying in search results, including, but
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 6 of 20 PagelD #:2957

not limited to, removing links to the Defendant Domain Names from any

search index.
Defendants and any third party with actual notice of this Order who is providing services
for any of the Defendants, or in connection with any of Defendants' websites at the
Defendant Domain Names or other websites operated by Defendants, including, without
limitation, any online marketplace platforms such as iOffer and Alibaba, advertisers,
Facebook, Internet Service Providers ("ISP"), web hosts, back-end service providers, web
designers, sponsored search engine or ad-word providers, banks, merchant account
providers, including Aliexpress, Alipay, DHgate, eBay, PayPal, third party processors and
other payment processing service providers, shippers, and domain name registrars
(collectively, the "Third Party Providers") shall, within five (5) business days after receipt
of such notice, provide to Plaintiff expedited discovery, including copies of all documents
and records in such person's or entity's possession or control relating to:

a. The identities and locations of Defendants, their agents, servants,
employees, confederates, attorneys, and any persons acting in concert or
participation with them, including all known contact information;

b. the nature of Defendants’ operations and all associated sales and financial
information, including, without limitation, identifying information
associated with the Online Marketplace Accounts, the Defendant Domain
Names, and Defendants’ financial accounts, as well as providing a full
accounting of Defendants’ sales and listing history related to their respective
Online Marketplace Accounts and Defendant Domain Names;

c. Defendants’ websites and/or any Online Marketplace Accounts;
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 7 of 20 PagelD #:2958

d. The Defendant Domain Names or any domain name registered by
Defendants; and
e. Any financial accounts owned or controlled by Defendants, including their
agents, servants, employees, confederates, attorneys, and any persons acting
in concert or participation with them, including such accounts residing with
or under the control of any banks, savings and loan associations, payment
processors or other financial institutions, including, without limitation,
Aliexpress, Alipay, DHgat, PayPal, eBay, or other merchant account
providers, payment providers, third party processors, and credit card
associations (e.g., MasterCard and VISA).
Defendants and any persons in active concert or participation with them who have actual
notice of this Order shall be temporarily restrained and enjoined from transferring or
disposing of any money or other of Defendants' assets until further ordered by this Court.
Aliexpress and Alipay shall, within five (5) business days of receipt of this Order, for any
Defendant or any of Defendants' Online Marketplace Accounts or websites:

a. Locate all accounts and funds connected to Defendants, Defendants’ Online
Marketplace Accounts or Defendants’ websites, including, but not limited to, any
Aliexpress and Alipay accounts connected to the information listed in Schedule A
hereto; and

b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based
from transferring or disposing of any money or other of Defendants’ assets until

further ordered by this Court.
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 8 of 20 PagelD #:2959

8. DHgate shall, within five (5) business days of receipt of this Order, for any Defendant or
any of Defendants’ Online Marketplace Accounts or websites:
a. Locate all accounts and funds connected to Defendants, Defendants’ Online
Marketplace Accounts or Defendants’ websites, including, but not limited to, any
DHgate accounts connected to the information listed in Schedule A hereto; and
b. Restrain and enjoin any such accounts or funds that are China or Hong Kong based
from transferring or disposing of any money or other of Defendants’ assets until

further ordered by this Court.

9. PayPal shall, within five (5) business days of receipt of this Order, for any Defendant or
any of Defendants’ Online Marketplace Accounts or websites:
a. Locate all accounts and funds connected to Defendants, Defendants’ Online
Marketplace Accounts or Defendants’ websites, including, but not limited to, any
PayPal accounts connected to the information listed in Schedule A hereto; and
b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based
from transferring or disposing of any money or other of Defendants’ assets until

further ordered by this Court.

10. eBay shall, within five (5) business days of receipt of this Order, for any Defendant or any
of Defendants’ Online Marketplace Accounts or websites:

a. Locate all accounts and funds connected to Defendants, Defendants’ Online

Marketplace Accounts or Defendants' websites, including, but not limited to, any

eBay accounts connected to the information listed in Schedule A hereto; and
11.

12.

13.

Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 9 of 20 PagelD #:2960

b. Restrain and enjoin any such accounts or funds that are China or Hong Kong-based

from transferring or disposing of any money or other of Defendants’ assets until

further ordered by this Court.

Plaintiff may provide notice of these proceedings to Defendants, including notice

of the preliminary injunction hearing and service of process pursuant to Fed.R.Civ.P.
4(f)(3), by electronically publishing a link to the Complaint, this Order and other relevant
documents on a website to which the Defendant Domain Names which are transferred to
Plaintiff's control will redirect, or by sending an e-mail to the e-mail addresses identified
in Schedule A hereto; and any e-mail addresses provided for Defendants by third parties
that includes a link to said website. The Clerk of Court is directed to issue a single original
summons in the name of “2011 wanglov and all other Defendants identified in Complaint
Schedule A that shall apply to all Defendants. The combination of providing notice via
electronic publication or e-mail, along with any notice that Defendants receive from
domain name registrars and payment processors, shall constitute notice reasonably

calculated under all circumstances to apprise Defendants of the pendency of the action and

afford them the opportunity to present their objections.

Plaintiff's Schedule A to the Complaint, and the TRO are unsealed.

Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two days’ notice to Plaintiff or on shorter notice as set by this Court.
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 10 of 20 PagelD #:2961

14, The $10,000 bond posted by Plaintiff shall remain with the Court until a Final

disposition of this case or until this Preliminary Injunction is terminated.

 

10
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 11 of 20 PagelD #:2962

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SCHEDULE A
No. | Defendant Name / Alias
1 2011 wanglov
2 singsongbeby
3 sweetbaby220
4 Shop5239150 Store
5 Shop5245200 Store
6 ZHANGKUKU Store
7 Mr.MayLan 3DApparel Store
8 Mr.MayLan 3Dfactory Store
9 Shop5588162 Store
10 | Shop5594281 Store
11 | Shop5252156 Store
12 | Shop5253152 Store
13 | Shop5259138 Store
14 | Akaya
15. | Bichery
16 | Colin_scot
17 | Mj_covenant
18 | goldenharvest
19 | liguo0041
20 | niumowang7
21 shuang15
22 | shuang18
23 ‘| bangbang
24 | Guangzhou Kader Garment Co., Ltd.
25 | Guangzhou Youzi Apparel Co., Ltd.
26 | Lanxi In-Control E-Commerce Co., Ltd.
27 | Nanchang Zmar Clothing Co., Ltd.
28 Yiwu Lanna Garment Co., Ltd.
29 | 3dfashionmall
30 | 4ever_trendy
31 edluhu0
32 | kissweet66
33 | pathpark
34 | unicomidea
35 __| Andrecarr Fashion clothes Store
36 | Blitzcrank Store
37 | CSMN Store
38 | designprintcentre Store

 

 

Il
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 12 of 20 PagelD #:2963

 

39 | fengyelin800 Store
40 | Firework World Store
41 For the Throne Store
42 | GDD Store

43 | GDD88 Store

44 | Gersri Official Store
45 __| gucun Store

46 | GUO feng Store

47 | huchuo-xiong Store
48 | ISTider PP's Store

49 | jumeast Store

50 | kaikai888 Store

51 | Men's Boutique Store
52 | Nanchang Vision Garment Co., Ltd.
53 | OGEOGE Store

54 | qiaodan Store

55. | Q-IMAGE Official Store
56 | RobertDowney Store
57 Shenzhen Bonlovesport Co., Ltd.
58 | Shop4422132 Store
59 | Shop4580034 Store
60 | Shop5243166 Store
61 Shop5255051 Store
62 | Shop5262037 Store
63 | Shop5372125 Store
64 | Shop5380139 Store
65 | Shop5381163 Store
66 | Shop5400038 Store
67 | Shop5425192 Store
68 | Skull-Design Store
69 | Super Ray Store

70 | t-shirt09 Store

71 t-shirt22 Store

72 | Waroom DZ Store

73 ~+‘| xin rong Store

74 | Your TShirt Store

75 amesion75

76 =| britwear

77 ‘| caicloth

78 | Coachteeshirt

79 ‘| elite_direct

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 13 of 20 PagelD #:2964

 

80 | Haoceng224

 

 

 

81 | jury
82 | langtonstore
83 | lilycup

 

84 | mcperspective

85 _| Ralphlaurentshirt
86 | rocktothetop

87 | shamblestees

88 | sixpoundtees

89 =| Vampire999

90 =| wenyanlv

91 zdw305 168

92 | zhangjingxin2

93 | E-A-M Store

94 | F&G 5 Store

95 | fanximan Official Store
96 | Judith Trading Store
97 | KingTime Store

98 | Yprenoning Decor Store
99 | aboom

100 | Afl097072730

101 | Candide

102 | Dalihua

103 | Dingyng

104 | esw_house

105 | Fair2015

106 | Fashionbape

107 | Huweilan

108 | Hysean

109 | liangjingjing watch
110 | Lingyangv587

111 | Ligodoi

112 | Lovehome66

113. | qwonly_shop

114 | Snoopy710

115 | Sumai0l

116 | Tom1820pc

117 | wondercraftroom
118 | wonderise

119 | Xn122

120 | Youlanda002

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 14 of 20 PagelD #:2965

 

121 | 12colorfuldays

122 | uebshopingonline2017

123 | heavenstores

124 | imakeprices

125 | DIADTY Round&Square drill painting Store
126 | EverShine Official Store

127 | Kai Ping Mei Park kaiping Store
128 | Kelly66 Craft Store

129 | Lavi Store

130 | Nong-DIY Store

131 | Ting-Doog Store

132 | yiwu D-I-Y diamonds painting Store
133 | ZhuiStar Boutique Store

134 | Factory Phone Coque Fundas Store
135 | Fairsite Store

136 | KTTcase Store

137 | Shop4432231 Store

138 | Shop4848049 Store

139 | Shop5005379 Store

140 | Shop5063285 Store

141 | Shop5160056 Store

142 | Shop5161028 Store

143 | shopdesignphonecase Store

144 | The End Covers Store

145 | bornnice

146 | Artikeldeko Store

147 | Integrity Zhiyuan Store

148 | motorcycle mask Store

149 | Shenzhen Sky Contact Technology Co., Ltd.
150 | ThreeRatels Store

151 | Brilliant9999

152 | All the way west Store

153 | anbo xu's store

154 | BLRISUP House Store

155 | CHARMHOME Store

156 | GO GO Warm Textile Store

157 | Hui Zen"s Store

158 | Softreasure Store

159 | Xiamen Yoyo Ceramic Trading Co., Ltd.
160 | FAYFA Decor Store

161 | Karina’s Dream Fashion Store

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 15 of 20 PagelD #:2966

 

162 | Yowming Store

163 | derlu01

164 | dhcup

165 | sweetermei

166 | Awinrel Direct Store

167 | devil Store

168 | Shop3660108 Store

169 | diyshop2012

170 | anpoline_0

171 | 123-GO Store

172 | bao li Store

173. | HARRY RIBBON Store

174 | LEDDong Store

175 | Mairuige Official Store

176 | Mike fan

177__| ShunXi DIY Company Store
178 | Stinky socks not stinky Store

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

179 | Akye002
180 | bdshop
181 | caronline
182 | Fenxin

 

 

 

 

183 | jimliu520

 

 

Defendants Online Marketplace

 

https://www.ebay.com/usr/201 1 wanglov

 

https://www.ebay.com/usr/singsongbeby

 

https://www.ebay.com/usr/sweetbaby220

 

https://www.aliexpress.com/store/5239150

 

https://www.aliexpress.com/store/5245200

 

https://zhangkuku.aliexpress.com/store/5 197033

 

https://www.aliexpress.com/store/3905033

 

https://www.aliexpress.com/store/4077005

 

https://www.aliexpress.com/store/5588 162

 

https://www.aliexpress.com/store/559428 1

 

https://www.aliexpress.com/store/5252156

 

https://www.aliexpress.com/store/5253 152

 

https://www.aliexpress.com/store/5259 138

 

https://www.dhgate.com/store/20473809

 

 

 

met et ee | et | ee | ee
Tl ®lm] =| ol Cle|rlalufalwlry}—|Z

hitps://www.dhgate.com/store/2049481 1

 

15

 
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 16 of 20 PagelD #:2967

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 | https:/(www.dhgate.com/store/20376062

17 | https://Awww.dhgate.com/store/20709177

18 | https://www.dhgate.com/store/20619943

19 | https://www.dhgate.com/wholesale/products/ff80808 165e7d1670165e801441d021a.ht
ml

20 | https://www.dhgate.com/store/21005117

21 | https://Awww.dhgate.com/store/2 100393 1

22 | https://www.dhgate.com/store/2 1005776

23 __| https://bangbang.ecrater.com

24 | https://kader-garment.en.alibaba.com

25 _| https://sunfit.en.alibaba.com

26 | https://in-control.en.alibaba.com

27 | https://zmar.en.alibaba.com

28 | https://ywlanna.en.alibaba.com

29 | https://www.ebay.com/usr/3dfashionmall

30 | https://www.ebay.com/usr/4ever_trendy

31 | https://www.ebay.com/usr/edluhu0

32 | https://www.ebay.com/usr/kissweet66

33 | https:/Awww.ebay.com/usr/pathpark

34 | https://www.ebay.com/usr/unicomidea

35 __| https://www.aliexpress.com/store/1489026

36 | https:/Awww.aliexpress.com/store/5235017

37 | https://www.aliexpress.com/store/90003 1001

38 | https://designprintcentre.aliexpress.com/store/4444025

39 | https://fengyelin800.aliexpress.com/store/5 106054

40 | https://www.aliexpress.com/store/2839076/search

41 | https://www.aliexpress.com/store/5085215

42 | https://www.aliexpress.com/store/5601082

43 | https://www.aliexpress.com/store/5599098

44 | https://gersri.aliexpress.com/store/4296008

45 | https://www.aliexpress.com/store/44 17080

46 | https://www.aliexpress.com/store/5090048

47 | https://www.aliexpress.com/store/3626044

48 | http://www.aliexpress.com/store/2233019

49 | https://jumeast.aliexpress.com/store/1750041

50 | https://www.aliexpress.com/store/4996326

51 | https://wqp001 .aliexpress.com/store/5023082

52 | https://visiongarment.en.alibaba.com

53 | https://ogeoge.aliexpress.com/store/5126110

54 | https://www.aliexpress.com/store/4968048

55 | https://q-imagelq.aliexpress.com/store/505512

 

16

 
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 17 of 20 PagelD #:2968

 

 

 

 

 

 

 

 

 

56 | https://robertdowney.aliexpress.com/store/5207003
57 | https://bonlovesport.en.alibaba.com

58 | https://www.aliexpress.com/store/4422 132

59 | https://www.aliexpress.com/store/4580034

60 | https://www.aliexpress.com/store/5243 166

61 | https://www.aliexpress.com/store/5255051

62 | https://www.aliexpress.com/store/5262037

63 | https:/Awww.aliexpress.com/store/5372125

64 | https://www.aliexpress.com/store/5380139

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65 _| https://www.aliexpress.com/store/538 1163
66 | https://www.aliexpress.com/store/5400038
67 _| https://www.aliexpress.com/store/5425 192
68 | https://www.aliexpress.com/store/3694002
69 | https://www.aliexpress.com/store/4037061
70 | https://www.aliexpress.com/store/5437035
71 ‘| https:/Awww.aliexpress.com/store/5562068
72 | https://www.aliexpress.com/store/4206010
73 ‘| https://www.aliexpress.com/store/5250320
74 ~~ ‘| https://www.aliexpress.com/store/4373010
75 | https://www.dhgate.com/wholesale/products/ff80808 1 65c7e4bf0 1 6Se5bSeac14f37.ht
ml
76 | https://www.dhgate.com/store/2 1128472
77 ‘| https://www.dhgate.com/store/20996599
78 | https://www.dhgate.com/store/21171491
79 =| https://www.dhgate.com/store/2 1130224
80 | https://www.dhgate.com/store/20348782
81 | https://www.dhgate.com/store/198593 13
82 | https://www.dhgate.com/store/2 1148840
83 | https://www.dhgate.com/store/2 1169089
84 | https://www.dhgate.com/store/19313354
85 | https://www.dhgate.com/store/2 1170712
86 | https://www.dhgate.com/store/2 1148821
87 | https://www.dhgate.com/store/21135392
88 | https://www.dhgate.com/store/21 185031
89 | https:/Awww.dhgate.com/store/2 1425312
90 | https://www.dhgate.com/store/14498504
91 | https://www.dhgate.com/store/20437232
92 | https://www.dhgate.com/wholesale/products/ff80808 1 65e7d2720166678e96b83 125. ht
ml
93 | https://www.aliexpress.com/store/3006005
94 | https://www.aliexpress.com/store/4500032
95 | https://fanximan.aliexpress.com/store/2 195002

 

 

17

 
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 18 of 20 PagelD #:2969

 

96

https://www.aliexpress.com/store/323485

 

97

https://kingtime.aliexpress.com/store/2784227

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

98 | https://www.aliexpress.com/store/3669050

99 | https://www.dhgate.com/store/20683917

100 | https://www.dhgate.com/store/20353976

101 | https://www.dhgate.com/wholesale/products/ff80808 1 4df67d12014ec7c9c78303be.ht
ml

102 | https://www.dhgate.com/store/20062019

103 | https://www.dhgate.com/store/20901 150

104 | https://www.dhgate.com/store/20308319

105 | https://www.dhgate.com/store/19967452

106 | https://www.dhgate.com/store/20732117

107 | https://www.dhgate.com/store/20063077

108 | https://www.dhgate.com/store/14379056

109 | https:/Awww.dhgate.com/store/20230859

110 | https://www.dhgate.com/store/20102977

111 | https://www.dhgate.com/store/20107648

112 | https://www.dhgate.com/wholesale/products/ff80808 1 Sfbe392b0 1 60bf£43 fbb8 1b 15.ht
ml

113. | https://www.dhgate.com/store/19765345

114 | https://www.dhgate.com/store/20629705

115 | https://www.dhgate.com/store/20755004

116 | https://;www.dhgate.com/store/20615407

117 | https://www.dhgate.com/store/19752772

118 | https://www.dhgate.com/store/20535519

119 | https://www.dhgate.com/store/2 1020594

120 | https://www.dhgate.com/store/20719899

121 | https://www.ebay.com/usr/12colorfuldays

122 | https://www.ebay.com/usr/uebshopingonline2017

123 | https://Awww.ebay.com/usr/heavenstores

124 | https://www.ebay.com/usr/imakeprices

125 | https://Awww.aliexpress.com/store/2129031

126 | https://evershines.aliexpress.com/store/2162051

127 | https://kaipingmeiparkkaiping .aliexpress.com/store/2071155

128 | https://kelly66.aliexpress.com/store/1360679

129 | https://www.aliexpress.com/store/5498086

130 | https://www.aliexpress.com/store/2664102

131 | https://www.aliexpress.com/store/26691 12

132 | https://www.aliexpress.com/store/3 195054

133 | https://www.aliexpress.com/store/1831765

134 | https://www.aliexpress.com/store/2 166154

135 | https://www.aliexpress.com/store/5001240

 

 

18

 
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 19 of 20 PagelD #:2970

 

136 | https://www.aliexpress.com/store/3677087

 

137 | https://www.aliexpress.com/store/443223 1

 

138 | https://www.aliexpress.com/store/4848049

 

139 | https://www.aliexpress.com/store/5005379

 

140 | https://www.aliexpress.com/store/5063285

 

141 | https://www.aliexpress.com/store/5 160056

 

142 | https://www.aliexpress.com/store/5161028

 

143 | https://www.aliexpress.com/store/5606158

 

144 | https://www.aliexpress.com/store/2659079

 

145 | https:/Awww.ebay.com/usr/bornnice

 

146 | https://www.aliexpress.com/store/5049305

 

147 | https://www.aliexpress.com/store/3 109088

 

148 | https://www.aliexpress.com/store/5489234

 

149 | https://skycontact.en.alibaba.com

 

150 | https://threeratels.aliexpress.com/store/2957253

 

151 | https://www.dhgate.com/store/2 1024556

 

152 | https://notafraidofthefuture.aliexpress.com/store/3658075

 

153 | https://www.aliexpress.com/store/637332

 

154 | https://www.aliexpress.com/store/4498 149

 

155 | https://www.aliexpress.com/store/2935010

 

156 | https://www.aliexpress.com/store/1497351

 

157 | https://www.aliexpress.com/store/3241084

 

158 | https://www.aliexpress.com/store/3660068

 

159 | https://brtceramic.en.alibaba.com

 

160 | https://www.aliexpress.com/store/5432055

 

161 | https://www.aliexpress.com/store/835068

 

162 | https://www.aliexpress.com/store/3896032

 

163__| https://www.dhgate.com/store/2 1032563

 

164 | https://www.dhgate.com/store/20798060

 

165 | https://www.dhgate.com/store/2 1243059

 

166 | https://www.aliexpress.com/store/347872

 

167 | https://www.aliexpress.com/store/42 1252

 

168 | https://www.aliexpress.com/store/3660108

 

169 | https://www.dhgate.com/store/14775346

 

170 | https://www.ebay.com/usr/anpoline_0

 

171 | https://www.aliexpress.com/store/5377175

 

172 | https://www.aliexpress.com/store/5019136

 

173 | https:/Awww.aliexpress.com/store/338776

 

174 | https://www.aliexpress.com/store/4993458

 

175 | https://mairuigemousepad.aliexpress.com/store/1955418

 

 

176 | https://www.aliexpress.com/store/1342130

 

 

19

 
Case: 1:20-cv-05999 Document #: 29 Filed: 11/13/20 Page 20 of 20 PagelD #:2971

 

177 | https://www.aliexpress.com/store/2654039

 

178 | https://www.aliexpress.com/store/5442042

 

179 | http://www.dhgate.com/store/202905 14

 

180 | https://www.dhgate.com/store/18216251

 

181 | https://www.dhgate.com/store/20244823

 

182 | https://www.dhgate.com/store/20057873

 

 

 

183 | https://www.dhgate.com/store/20594189

 

20

 
